                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


JAMES L. BLACK and wife,          )
CATHLEEN J. BLACK                 )
                                  )
       Plaintiffs,                )
                                  )
v.                                )      No. 2:17-cv-2638
                                  )
BOSTON SCIENTIFIC CORPORATION,    )
                                  )
       Defendant.                 )


                                 ORDER


       Before the Court is Plaintiffs James L. Black and Cathleen J.

Black's November 30, 2018 Motion for Order Permitting Voluntary

Dismissal Without Prejudice.      (ECF No. 60.)      Defendant Boston

Scientific Corporation responded on December 14, 2018.       (ECF No.

61.)    Boston Scientific filed a supplemental response on December

17, 2018.   (ECF No. 63.)   Plaintiffs replied on December 31, 2018.

(ECF No. 68.)

       For the following reasons, Plaintiffs’ Motion is GRANTED.

I.     Background

       This is a products liability case.    Boston Scientific removed

to this Court about a year and a half ago.        (ECF No. 1.)   Since

then, Plaintiffs have not adequately participated in discovery.

       Boston Scientific served Plaintiffs with its first discovery

requests on March 8, 2018.     (ECF No. 33.)     The Court entered an
amended scheduling order on June 5, 2018, and set Plaintiffs’

expert disclosure deadline for September 6, 2018.            (ECF No. 41 at

291.) 1

      Plaintiffs    did   not   respond   to   Boston   Scientific’s    first

discovery requests and did not timely disclose their experts.              On

August 28, 2018, after affording Plaintiffs several extensions,

Boston Scientific filed a motion to compel Plaintiffs to respond.

(ECF No. 45.)      On September 10, 2018, Boston Scientific filed a

motion for summary judgment.         (ECF No. 48.)       Boston Scientific

based that motion on Plaintiffs’ failure to meet their expert

disclosure deadline.      (ECF No. 48-2 at 352.)

      On September 14, 2018, Plaintiffs filed a motion to stay the

case for ninety days and extend the deadlines to respond to Boston

Scientific’s motion to compel and motion for summary judgment.

(ECF No. 50 at 363.)      Plaintiffs also asked the Court to stay and

to extend all deadlines in the Court’s amended scheduling order.

(Id.)     Plaintiffs represented that their lead counsel had taken a

sudden and unexpected medical leave of absence on August 29, 2018,

and that their other counsel had suffered a significant recurrence

of a medical condition and had been unavailable since September 3,

2018. 2   (ECF No. 50 at 364.)



1 Unless otherwise noted, all pincites are to the “PageID” number.
2 The ethics officer of the law firm to which Plaintiffs’ counsel belong filed
the motion to stay. (ECF No. 50 at 365.)
                                      2
      The Court Granted Plaintiffs’ motion to stay on October 1,

2018.     (ECF No. 54.)        Plaintiffs’ lead counsel returned from

medical leave on October 15, 2018.              (ECF No. 60-2 at 419.)          The

Court entered a second amended scheduling order on October 23,

2018, and set Plaintiffs’ expert disclosure deadline for December

14, 2018.     (ECF No. 55 at 385.)

      Plaintiffs filed their Motion for Order Permitting Voluntary

Dismissal Without Prejudice on November 30, 2018.                  (ECF No. 60.)

Boston Scientific asks the Court to deny the Motion or dismiss the

case with prejudice.       (ECF No. 61 at 424.)

II.   Jurisdiction

      Under      28   U.S.C.   §    1332(a),      this   Court     has    original

jurisdiction of all civil actions between citizens of different

states “where the matter in controversy exceeds the sum or value

of    $75,000,    exclusive    of    interest     and    costs.”         28   U.S.C.

§ 1332(a)(1).

      Plaintiffs are citizens of Tennessee.              (ECF No. 1-2 at 10.)

Boston Scientific is a Delaware corporation with its principal

place of business in Massachusetts.            (ECF No. 1 at 3.)         Plaintiffs

seek, among other things, “compensatory damages in the amount of

One Million Dollars ($1,000,000).” (ECF No. 1-2 at 17.)                         The

parties   are     completely   diverse,     and    the   amount-in-controversy

requirement is satisfied.

                                        3
III. Standard of Review

     After a defendant serves an answer or motion for summary

judgment, a plaintiff may voluntarily dismiss a case without a

stipulation only if the court orders it.        Fed R. Civ. P. 41(a)(2).

Whether to order voluntary dismissal under Rule 41(a)(2) is in the

court’s sound discretion.     See Smith v. Holston Med. Grp., P.C.,

595 F. App’x 474, 477 (6th Cir. 2014).

     “[T]he   purpose    of   Rule       41(a)(2)   is   to   protect   the

[defendant] . . . from unfair treatment.”           Bridgeport Music, Inc.

v. Universal-MCA Music Publ’g, Inc., 583 F.3d 948, 953 (6th Cir.

2009).   To that end, a court should not order voluntary dismissal

if doing so would cause the defendant to suffer “plain legal

prejudice . . . .”      Grover v. Eli Lilly & Co., 33 F.3d 716, 718

(6th Cir. 1994).

     Plain legal prejudice takes two forms.              One is permitting

voluntary dismissal “[a]t the point when the law clearly dictates

a result” for the defendant.     Grover, 33 F.3d at 719.         The other

is a confluence of factors that shows the defendant would suffer

plain legal prejudice if the court ordered dismissal.          Id. at 718.

Those factors include, “the defendant's effort and expense of

preparation for trial, excessive delay and lack of diligence on

the part of the plaintiff in prosecuting the action, insufficient

explanation for the need to take a dismissal, and whether a motion

                                     4
for summary judgment has been filed by the defendant.”                  Id. (the

“Grover factors”).

IV.    Analysis

       Boston Scientific contends that it would suffer plain legal

prejudice if the Court orders voluntary dismissal because the law

presently dictates a result for it and, separately, because the

Grover factors weigh in its favor.

A.     Whether the Law Clearly Dictates a Result for the Defendant

       The    law    does    not   clearly    dictate   a   result   for    Boston

Scientific.         Boston Scientific contends that it is entitled to

summary judgment because Tennessee law requires expert testimony

to support a products liability claim and Plaintiffs’ expert

disclosure deadline has passed without the disclosure of their

experts.       Boston Scientific’s argument is not well-taken.                When

Plaintiffs filed their Motion, their expert disclosures were not

due.   That Plaintiffs’ expert disclosure deadline has since passed

is not of great significance.                Expert disclosure deadlines are

subject to revision; were the Court to consider Boston Scientific’s

motion for summary judgment, the Court might be inclined to deny

it and grant Plaintiffs additional time to designate an expert.

       Boston Scientific has averred no absolute legal defense.                 It

submits one based on a discretionary deadline.                  Although other

courts       have   denied    motions    to    voluntarily    dismiss      without

                                         5
prejudice, see, e.g., Culbertson v. Indian Path Hosp., Inc., No.

2:11-CV-275, 2013 WL 4604648, at *3 (E.D. Tenn. Aug. 28, 2013),

that would be unduly harsh here.            Plaintiffs’ counsel have had

recent health problems.      Plaintiffs’ potentially meritorious claim

should not be forever denied because they missed a deadline that

expired two weeks after they filed a motion to dismiss.

B.    The Grover Factors

      The Grover factors weigh in favor of permitting Plaintiffs to

voluntarily dismiss their case without prejudice.

      1. Boston Scientific’s Effort and Expense

      Boston Scientific’s effort and expense do not justify forever

foreclosing Plaintiffs’ potentially meritorious claim.                Boston

Scientific cites several actions it has taken, but, considered

together, they do not favor dismissal with prejudice or denying

the Motion.

      Boston Scientific cites the time spent preparing various

motions and briefs.      Those motions and briefs include: a notice of

removal 3; a motion to dismiss; a reply in support of a motion to

dismiss; an opposition to Plaintiffs’ motion to file an amended

complaint; a motion to compel Plaintiffs to respond to Boston

Scientific’s     first    discovery       requests;   an    opposition     to



3 This effort need not be duplicated. Plaintiffs have stipulated that, if they
sue Boston Scientific again, they will refile in this Court. (See ECF No. 68
at 488 n.1.)
                                      6
Plaintiffs’ motion to stay the case and extend deadlines; a motion

for summary judgment; and an opposition to Plaintiffs’ motion for

voluntary dismissal.

     Although not insignificant, Boston Scientific’s motions and

briefs   are    not   sufficient    to       justify   denying   a   motion    to

voluntarily dismiss without prejudice.             The notice of removal and

motion to compel are slight documents.                 The motion to dismiss,

accompanying reply, and corresponding opposition to the motion to

file an amended complaint were prepared at the preliminary stage

of the case.     They were not prepared for trial, which is the core

of the first Grover factor.        The effort that went into the motion

for summary judgment does not appear to have been extensive or

time-consuming.       The motion is based on one issue: failure to

timely disclose experts.      It is eleven pages long.            It relies on

a four-page statement of undisputed material facts.               There are no

exhibits.      It is clearly distinguishable from the effort in the

case Boston Scientific cites.        See Hart v. Bank of Am., N.A., No.

14-cv-2807-SHL-tmp, 2015 WL 12532149, *2 (W.D. Tenn. Nov. 17, 2015)

(“Defendant     submitted   149    pages      of   arguments,    affidavits    or

exhibits in support of its Motion for Summary Judgment.”).                    The

work done to oppose the Motion at issue should count for little,

if anything, in the Grover analysis.            Considering it would require

weighing effort and expense that postdated the Motion.

                                         7
       Boston    Scientific      cites    the      time   and    effort       it   spent

collecting medical records and the duplicative work that might be

required if the case were dismissed without prejudice.                             Boston

Scientific concedes that it will not need to collect again the

medical records it has already received.                    Instead, it contends

that “it will have to again obtain executed authorizations from

Plaintiffs . . ., request additional medical records from any new

treating physicians for Plaintiffs since the dismissal, request

additional       medical   record      updates       from    the       very   treating

physicians Boston Scientific has already submitted a request to in

this litigation, and spend additional time reviewing the total

universe of medical records received to determine what will be

duplicative versus new.”         (ECF No. 61 at 432-33.)           That work would

be, for the most part, more work, not work that would have to be

done    again.      It   would   not     be   so   onerous      that    it    justifies

dismissing the case with prejudice or denying the Motion.

       Boston Scientific contends that Plaintiffs’ inattention to

their discovery obligations caused Boston Scientific to “expend

time generating communications to Plaintiffs, by phone and email,

seeking the [discovery] responses,” to “tak[e] the laboring oar on

joint    filings”    related      to   extending      the    discovery        response

deadlines, and to “expend[] time and effort attempting to schedule

Plaintiffs’ depositions” that never occurred.                   (Id. at 433.)        That

                                          8
work   is    not    so   substantial     that      it        warrants   dismissal    with

prejudice or denial.

       Boston Scientific cites the time and expense it incurred

developing its expert strategy.                  That work could be recycled if

Plaintiffs sue Boston Scientific again.                         The strategy was not

developed in response to anything Plaintiffs actually did or

disclosed.         The expert strategy must therefore reflect Boston

Scientific’s       independent       assessment         of    the   case.     It   can   be

redeployed in any future litigation.

       Boston Scientific has incurred effort and expense and is

justifiably frustrated by Plaintiffs’ Motion.                           That effort and

expense, however, is not so great that it favors forever barring

Plaintiffs’ potentially meritorious claim.

       2.     Plaintiffs’ Excessive Delay and Lack of Diligence

       Plaintiffs have delayed excessively and lacked diligence.

For    a    year   and   a   half,    they       have    not    responded     to   Boston

Scientific’s        first    written     discovery            request,      made   anyone

available for deposition, disclosed any experts, or made an effort

to prosecute their case.              That delay and lack of diligence is

mitigated by events beyond Plaintiffs’ control.

       Plaintiffs’ lead counsel has had health and personal problems

during this litigation.          Plaintiffs’ other counsel took a medical

leave on September 3, 2018, and, as far as the Court is aware, has

                                             9
not returned to active practice.    Not all of Plaintiffs’ delay and

lack of diligence can be attributed to their counsel’s absence.

Plaintiffs’ lead counsel failed to respond to written discovery

requests or make anyone available for deposition before he took

medical leave.     He has explained that delay was at least in part

because of his work on other cases.       (See ECF No. 62-3 at 451,

454, 456.)     However, Boston Scientific’s principal argument that

the case should be dismissed with prejudice is Plaintiffs’ failure

to timely disclose their experts after extensive opportunity to do

so.   Both counsel took medical leave before expert disclosures

were due.     From that point on, failure to disclose experts cannot

be fairly attributed to a lack of diligence.

      3.    Explanation for the Need to Take a Dismissal

      Plaintiffs explain that they need to take a dismissal because

they need to engage new lead counsel and obtain expert witnesses

and testimony.     (ECF No. 68 at 490.)   Given their lead counsel’s

health and personal problems and that this Motion was filed before

the expert disclosure deadline had passed, Plaintiffs’ reasons

favor granting their Motion.

      4.    Whether a Motion for Summary Judgment Has Been Filed

      A motion for summary judgment has been filed, but, for the

reasons previously discussed, this factor does not favor Boston

Scientific.     The motion for summary judgment does not appear to

                                  10
have required much time or effort and it is entirely based on

Plaintiffs’ failure to disclose experts.

V.   Conclusion

     The   law    does     not   clearly      dictate   a    result     for   Boston

Scientific    and,        considered     together,      the     Grover        factors

demonstrate      that     dismissal    without     prejudice     is     warranted.

Plaintiffs’      Motion    for   Order     Permitting       Voluntary    Dismissal

Without Prejudice is GRANTED.              This case is DISMISSED WITHOUT

PREJUDICE.



     So ordered this 26th day of March, 2019.



                                              /s/_Samuel H. Mays, Jr._____
                                              SAMUEL H. MAYS, JR.
                                              UNITED STATES DISTRICT JUDGE




                                         11
